         Case 1:21-cv-00129-PAE Document 33 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MANHATTAN DIVISION

 CHRISTOPHER POLK, individually, and on behalf of
 all others similarly situated,

                             Plaintiff,
                                                          Case No.: 1:21-cv-00129-PAE
 v.
                                                          RULE 7.1 DISCLOSURE
 DEL GATTO, INC.,

                             Defendant.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Del Gatto, Inc.

provides this Corporate Disclosure Statement: Del Gatto, Inc. has no parent corporation or any

publicly held corporation owning 10% or more of its stock.


Dated: New York, New York
       August 20, 2021


                                            Respectfully submitted,

                                            /s/Moish E. Peltz
                                            By:    Paul M. O’Brien (PO1990)
                                                   Moish E. Peltz (MP3333)
                                            Attorneys for Defendant
                                            1185 Avenue of the Americas
                                            Third Floor
                                            New York, New York 10036

                                            265 Sunrise Highway
                                            Suite 50
                                            Rockville Centre, New York 11570
